Case 8:13-cv-01962-CEH-AEP Document 388 Filed 07/06/21 Page 1 of 8 PageID 23791




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

  DENISE OCASIO, an individual, and
  CARMELO OCASIO, an individual,

                  Plaintiffs,

  vs.                                                  Case No. 8:13-cv-01962-SDM-AEP

  C. R. BARD, INC., a New Jersey corporation,
  BARD PERIPHERAL VASCULAR, INC.,                      Jury Demand
  (a subsidiary and/or division of defendant C.
  R. BARD, INC.) an Arizona corporation,

                  Defendants.


        PLAINTIFFS’ TRIAL BRIEF IN SUPPORT OF UTILIZING THE CONSUMER
                              EXPECTATIONS TEST

         Plaintiffs file this Trial Brief in Support of Utilizing the Consumer Expectations Test and

 respectfully show the Court the following:

                                   SUMMARY OF ARGUMENT

         Consumer expectations are the “linchpin” of the Second Restatement (Second) of Torts:

 Products Liability. Aubin v. Union Carbide, Corp., 177 So.3d 489, 507 (Fla. 2015).

         Bard’s attempt to mandate use of the risk-utility test and jettison the consumer expectations

 standard in this strict product liability case is erroneous as a matter of law. Twice the Florida

 Supreme Court has adopted the consumer expectations standard and rejected the risk utility test

 for strict liability design defect cases. See Aubin, 177 So.3d at 494, 505-512; In re Standard Jury

 Instructions in Civil Cases – Report No. 19-03, 290 So.3d 840 (Fla. 2020). Moreover, contrary to

 Bard’s argument, multiple Florida federal district courts have followed Aubin and applied the

 consumer expectations standard in strict liability medical device cases. See, e.g., Pierre v. Intuitive



                                                   1
Case 8:13-cv-01962-CEH-AEP Document 388 Filed 07/06/21 Page 2 of 8 PageID 23792




 Surgical, Inc., 476 F.Supp.3d 1260, 1270-72 (S.D. Fla. 2020); Kendall v. Boston Scientific Corp.,

 2018 WL 3910883, at *3-4 (M.D. Fla. April 17, 2018). Importantly, the Pierre court addressed

 and rejected Bard’s exact argument that the risk utility test should be imposed because the product

 is “too complex.” Pierre, 476 F.Supp. at 1270-71. Finally, Bard severely overstates and

 misinterprets Cavanaugh v. Stryker Corp., 308 So.3d 149, 155-56 (Fla. 4th DCA 2020), because

 that opinion: (1) was limited to “the specific facts of the case;” (2) relied on pre-Aubin case law;

 and (3) expressly recognized that the consumer expectations standard is entirely appropriate in a

 medical device case where the standard jury instruction is modified to define the “consumer” as

 the physician – exactly the situation here.

                                                    ARGUMENT

            1.       Twice, the Florida Supreme Court has adopted the consumer expectations standard

 and rejected the risk-utility standard.

            2.       In Aubin, the Florida Supreme Court specifically adopted the consumer

 expectations test, “which considers whether a product is unreasonably dangerous in design because

 it failed to perform as safely as an ordinary consumer would expect when used as intended or in a

 reasonably foreseeable manner.” Aubin, 177 So.3d at 503. “[W]e conclude that the definition of

 design defect first enunciated in West, 1 which utilizes the consumer expectations test, instead of

 utilizing the risk utility test and requiring proof of a reasonable alternative design, best vindicates

 the purposes underlying the doctrine of strict liability.” Id. at 494. The Florida Supreme Court

 did state that a plaintiff may offer evidence of the risk utility standard if he or she chooses to do

 so—but this is the plaintiff’s option and not a requirement. Id. at 511. As one commentator has

 summarized the law post-Aubin: “It is now clear that the consumer expectations standard is the



 1
     West v. Caterpillar Tractor Co., 336 So.2d 80 (Fla. 1976)

                                                            2
Case 8:13-cv-01962-CEH-AEP Document 388 Filed 07/06/21 Page 3 of 8 PageID 23793




 necessary standard to be utilized, not the risk utility standard. Nevertheless, if a plaintiff has

 evidence that the defendant had a reasonable alternative design that was available and failed to use

 it, that evidence may be very helpful in persuading the jury.” 6 Fla. Prac., Personal Injury &

 Wrongful Death Actions § 13.18. Standards to apply in strict liability cases to determine whether

 a product is defective (West 2020-21 ed.).

         3.      In 2020, the Florida Supreme Court again recognized its holding in Aubin and the

 consumer expectations test when it authorized amendments to the Standard Jury Instructions in

 Civil Cases. The Florida Supreme Court’s amendments reflect that the consumer expectations test

 is the baseline instruction, while “a plaintiff may choose to prove a product’s defectiveness through

 the risk/benefit test but is not required to do so pursuant to our decision in Aubin v. Union Carbide

 Corp., 177 So.3d 489 (Fla. 2015).” See In re: Standard Jury Instructions in Civil Cases – Report

 No. 19-03, 290 So.3d at 840 (emphasis added). To further emphasize its holding in Aubin and the

 current state of Florida law, the Florida Supreme Court deleted Note 3 to the strict liability jury

 instruction (403.7), because the risk/benefit test could no longer be required for a plaintiff. Thus,

 through its actions, the Florida Supreme Court has made it clear that the consumer expectations

 standard is the proper jury instruction for strict liability design defect cases. “Generally, the

 applicable standard jury instructions are presumed correct and should be given unless such

 instructions are erroneous or inadequate.” Aubin, 177 So.2d at 516, citing Freeman v. State, 761

 So.2d 1055, 1071 (Fla. 2000) (“The standard jury instructions are presumed to be correct.”).

 Indeed, under this standard, it would be error to exclude the consumer expectations test and to

 require the risk utility test.

         4.      Contrary to Bard’s argument, multiple Florida federal district courts have followed

 Aubin and applied the consumer expectations standard in strict liability medical device cases.



                                                  3
Case 8:13-cv-01962-CEH-AEP Document 388 Filed 07/06/21 Page 4 of 8 PageID 23794




 Tellingly, Bard failed to mention any of these cases to the Court. In Pierre v. Intuitive Surgical,

 Inc., the plaintiff sought to prove strict product liability under the consumer expectations test, the

 risk utility test, and the reasonable alternative design test.” Pierre, 476 F.Supp.3d at 1270. The

 district court stated: “According to the Florida Supreme Court, the consumer expectation test – as

 opposed to the risk utility test – is ‘an essential part of determining a design defect; and ‘best

 vindicates the purposes underlying the doctrine of strict liability.’” Pierre, 476 F.Supp.3d at 1270,

 quoting Aubin, 177 So.3d at 494.

        5.        Nevertheless, identical to Bard, “Intuitive argue[d] that the Court should depart from

 the consumer expectation test in circumstances such as here, where the product is ‘too complex

 for the ordinary consumer to have any expectations concerning their proper operation.’” Id. The

 district court rejected Intuitive’s argument, first noting that that all of the cases cited by the

 defendant were decided before Aubin—where “the Florida Supreme Court reversed an appellate

 court decision for requiring plaintiff to provide a reasonable alternative design and adopting the

 risk utility test to the exclusion of the consumer expectation test.” Id. at 1271. The district court

 further wrote:

        [T]he Florida Supreme Court emphasized the role manufacturers play ‘in crafting
        the image of a product and establishing the consumers’ expectations for that
        product, a portrayal which in turn motivates consumers to purchase that particular
        product.’ Aubin, 177 So.3d at 511. And because of this, the consumer expectation
        test – as opposed to the risk utility test – rightfully places the burden on
        manufacturers, not injured consumers. Id. at 510-11. Furthermore, the Florida
        Supreme Court has ‘rejected applying legal principles that are inconsistent with
        [this] general philosophy. . . .’ Id. at 503.

        ***

        Medical device manufacturers generally do not market their products to ‘ordinary
        consumers.’ Rather, medical device manufacturers promote and advertise their
        products to intermediaries, such as hospitals, physicians, and other trained medical
        professionals. However, this alone does not warrant departure from the consumer
        expectation test. Merely relying on who a manufacturer markets its products to

                                                    4
Case 8:13-cv-01962-CEH-AEP Document 388 Filed 07/06/21 Page 5 of 8 PageID 23795




          does not over come one of the main policy justifications in Aubin – maintaining the
          burden on the manufacturer as opposed to the injured consumer. Therefore, the
          Court must consider the ordinary consumer’s expectation in its design defect
          analysis. (emphasis added).

 Pierre, 476 F.Supp.3d at 1271. Therefore, the Court should apply the consumer expectations test

 and reject Bard’s legally meritless attempt to impose the risk utility test as the only standard.

          6.    Similarly, in Kendall v. Boston Scientific, the defendant sought dismissal of

 plaintiff’s design and manufacturing defect claims for her alleged failure to set forth the elements

 of the risk utility standard. Kendall, 2018 WL 3910883, at *3. The district court denied the motion

 to dismiss, writing that the Florida Supreme Court in Aubin “expressly refused to adopt the Third

 Restatement and its requirement for plaintiff to demonstrate that a reasonable alternative design

 exists. Id. at *4. Thus, Kendall reiterates the rule of Aubin for a strict liability design defect case

 against a medical device manufacturer: Under Florida law, the consumer expectations test is the

 standard, while the plaintiff is permitted to offer proof under the risk utility test if he or she chooses

 to do so. See also Douse v. Boston Scientific Corp., 314 F.Supp.3d 1251 (M.D. Fla. 2018); Davis

 v. Boston Scientific Corp., 2018 WL 2183885 (M.D. Fla. May 11, 2018) (both cases allowing strict

 liability claims against IVC Filter device manufacturers to proceed under the consumer

 expectations test; so apparently an IVC filter is not “too complex” for the consumer expectations

 test).

          7.    Faced with overwhelming case law against its position, Bard overstates and

 misinterprets Cavanaugh v. Stryker Corp., 308 So.3d 149 (Fla. 4th DCA 2020). Contrary to Bard’s

 argument, the Cavanaugh court did not sound the death knell for the consumer expectations test

 for a design defect claim against a medical device maker. In fact, Cavanaugh laid out a specific

 roadmap for use of the consumer expectations test in a medical device case—as it turns out, the

 exact same roadmap which Plaintiffs propose should be used herein. (See Plaintiffs’ Notice of

                                                     5
Case 8:13-cv-01962-CEH-AEP Document 388 Filed 07/06/21 Page 6 of 8 PageID 23796




 Filing an Amended Proposed Jury Instruction No. 15 and Amended Verdict Form). [ECF No. 387].

 In Cavanaugh, the 4th District Court of Appeals expressly recognized that the consumer standard

 is entirely appropriate in a medical device case where the standard jury instruction is modified to

 define the “consumer” as the physician – thereby taking into account that the medical device is

 provided to the end consumer through an intermediary. Id. at 156. The plaintiff in Cavanaugh,

 however, did not attempt to modify the jury instruction to clarify that the relevant expectation

 belonged to her physician. Id. It was on this very narrow ground “under the specific facts of this

 case” that the intermediate appellate court affirmed a jury instruction that omitted the consumer

 expectation test. Id. In the case at bar, on the other hand, the Plaintiffs propose submitting the

 exact jury instruction modification described favorably by Cavanaugh. Thus, the Ocasio Plaintiffs

 proposed jury instruction is in full accord with all Florida case law and the Florida Standard Jury

 Instructions, and the Court should utilize the consumer expectations standard in this case.

        8.     Finally, it is worth noting that similar to Pierre, the cases cited by the Cavanaugh

 court and bootstrapped by Bard were decided pre-Aubin. In fact, the only state court case cited in

 the Cavanaugh opinion, Force v. Ford Motor Co., 879 So.2d 103 (Fla. 5th DCA 2004), was actually

 deleted as part of the now-stricken Note 3 to Standard Jury Instruction 403.7. See In re Standard

 Jury Instructions in Civil Cases – Report No. 19-03, 290 So.3d at 843. And as previously

 discussed, the district court in Pierre analyzed the same pre-Aubin cases presented in Cavanaugh,

 and found them unpersuasive—stating that they did not reflect the legal principles or general

 philosophy set forth in Aubin. In short, the Court should confine Cavanaugh to its own peculiar

 set of facts and utilize the consumer expectations standard for Plaintiff Ocasio’s jury instructions.




                                                  6
Case 8:13-cv-01962-CEH-AEP Document 388 Filed 07/06/21 Page 7 of 8 PageID 23797




                                           CONCLUSION

         Under Florida law, the consumer expectations test is the standard for strict product liability

 design defect cases and the “linchpin” for the Restatement (Second) of Torts: Products Liability.

 Therefore, the Court should utilize the consumer expectations test and reject Bard’s attempt to

 impose the risk utility test.



                                                Respectfully submitted

                                                MARTIN BAUGHMAN, PLLC


                                                _/s/ Thomas Wm. Arbon_______________________
                                                Ben C. Martin, TX Bar No. 13052400
                                                Admitted Pro Hac Vice
                                                Thomas Wm. Arbon TX Bar No. 01284275
                                                Admitted Pro Hac Vice
                                                3710 Rawlins Street, Suite 1230
                                                Dallas, Texas 752019
                                                Telephone: (214) 761-6614
                                                Facsimile: (214) 744-7590
                                                bmartin@bencmartin.com
                                                tarbon@bencmartin.com

                                                &

                                                Joseph R. Johnson, FL Bar No. 372250
                                                BABBITT & JOHNSON, P.A.
                                                1641 Worthington Road, Ste. 100
                                                West Palm Beach, FL 33409
                                                Telephone: (561) 684-2500
                                                Facsimile: (561)684-6308 E-mail:
                                                jjohnson@babbitt-johnson.comm

                                                Attorneys for Plaintiffs




                                                    7
Case 8:13-cv-01962-CEH-AEP Document 388 Filed 07/06/21 Page 8 of 8 PageID 23798




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
 was sent via ECF this 6th day of July 2021, to the following:

  Edward W. Gerecke
  David J. Walz
  CARLTON FIELDS, P.A.
  Corporate Center Three at International Plaza
  4221 W. Boy Scout Blvd., Suite 1000 (33607)
  Post Office Box 3239
  Tampa, Florida 33601
  P: (813) 223-7000
  F: (813) 229-4133
  egerecke@carltonfields.com
  dwalz@carltonfields.com

  and

  Richard B. North
  Matthew B. Lerner
  Taylor T. Daly
  Jane T. Davis
  Mark R. Nash
  Nelson Mullins Riley & Scarborough LLP
  Atlantic Station
  201 17th Street NW, Suite 1700
  Atlanta, Georgia 30363
  P: (404) 322-6000
  F: (404) 422-6000
  matthew.lerner@nelsonmullins.com
  Attorneys for Defendants


                                                      _/s/ Thomas Wm. Arbon_______________
                                                      Thomas Wm. Arbon




                                                  8
